 



EXHIBIT 10.3

         
 
       
 
  SERVICE AGREEMENT NO.   85038
 
  CONTROL NO.   2005-05-27-0002

SST SERVICE AGREEMENT
THIS AGREEMENT, made and entered into this 21 day of October, 2005, by and
between:
Columbia Gas Transmission Corporation
(“Transporter”)
AND
Washington Gas Light Company
(“Shipper”)
WITNESSETH: That in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:
Section 1. Service to be Rendered. Transporter shall perform and Shipper shall
receive service in accordance with the provisions of the effective SST Rate
Schedule and applicable General Terms and Conditions of Transporter’s FERC Gas
Tariff, Second Revised Volume No. 1 (Tariff), on file with the Federal Energy
Regulatory Commission (Commission), as the same may be amended or superseded in
accordance with the rules and regulations of the Commission. The maximum
obligation of Transporter to deliver gas hereunder to or for Shipper, the
designation of the points of delivery at which Transporter shall deliver or
cause gas to be delivered to or for Shipper, and the points of receipt at which
Shipper shall deliver or cause gas to be delivered, are specified in Appendix A,
as the same may be amended from time to time by agreement between Shipper and
Transporter, or in accordance with the rules and regulations of the Commission.
Service hereunder shall be provided subject to the provisions of Part 284. 223
of Subpart G of the Commission’s regulations Shipper warrants that service
hereunder is being provided on behalf of Shipper.
Section 2. Term. Service under this Agreement shall commence as of November 1,
2005 , and shall continue in full force and effect until March 31, 2011.
Pre-granted abandonment shall apply upon termination of this Agreement, subject
to any right of first refusal Shipper may have under the Commission’s
regulations and Transporter’s Tariff.
Section 3. Rates. Shipper shall pay Transporter the charges and furnish
Retainage as described in the above-referenced Rate Schedule, unless otherwise
agreed to by the parties in writing and specified as an amendment to this
Service Agreement. Transporter may agree to discount its rate to Shipper below
Transporter’s maximum rate, but not less than Transporter’s minimum rate Such
discounted rate may apply to: a) specified quantities (contract demand or
commodity quantities); b) specified quantities above or below a certain level or
all quantities if quantities exceed a certain level; c) quantities during
specified time periods; d) quantities at specified points, locations, or other
defined geographical areas; and e) that a specified discounted rate will apply
in a specified relationship to the quantities actually transported (i.e., that
the reservation charge will be adjusted in a specified relationship to
quantities actually transported). In addition, the discount agreement may
include a provision that if one rate component which was at or below the
applicable maximum rate at the time the discount agreement was executed
subsequently exceeds the applicable maximum rate due to a change in
Transporter’s maximum rate so that such rate component must be adjusted downward
to equal the new applicable maximum rate, then other rate components may be
adjusted upward to achieve the agreed overall rate, so long as none of the
resulting rate components exceed the maximum rate applicable to that rate
component. Such changes to rate components shall be applied prospectively,
commencing with the date a Commission order accepts revised tariff sheets
However, nothing contained herein shall be construed to alter a refund
obligation under applicable law for any period during which rates had been
charged under a discount agreement exceeded rates which ultimately are found to
be just and reasonable.

 



--------------------------------------------------------------------------------



 



         
 
       
 
  SERVICE AGREEMENT NO.   85038
 
  CONTROL NO.   2005-05-27-0002

SST SERVICE AGREEMENT
Section 4. Notices. Notices to Transporter under this Agreement shall be
addressed to it at Post Office Box 1273, Charleston, West Virginia 25325-1273,
Attention: Manager — Customer Services and notices to Shipper shall be addressed
to it at:
Washington Gas Light Company
Attn: Gas Acquisition
Room 320-B
6801 Industrial Road
Springfield, VA 22151
ATTN: Tim Sherwood
until changed by either party by written notice.

 



--------------------------------------------------------------------------------



 



         
 
       
 
  SERVICE AGREEMENT NO.   85038
 
  CONTROL NO.   2005-05-27-0002

SST SERVICE AGREEMENT
Section 5. Superseded Agreements. This Service Agreement supersedes and cancels,
as of the effective date hereof, the following Service Agreements: SST 78837.

         
 
       
 
  Washington Gas Light Company    
 
       
By:
       
 
       
Name:
       
 
       
Title:
       
 
       
Date:
       
 
       
 
       
 
  Columbia Gas Transmission Corporation    
 
       
By:
       
 
       
Name:
       
 
       
Title:
       
 
       
Date:
       
 
       

 



--------------------------------------------------------------------------------



 



     
 
  Revision No. 0
 
  Control No.   2005-05-27-0002

      Appendix A to Service Agreement No. 85038
 
   
Under Rate Schedule
  SST
 
   
Between (Transporter)
  Columbia Gas Transmission Corporation
 
   
and (Shipper)
  Washington Gas Light Company

October through March Transportation Demand 79,440 Dth/Day
April through September Transportation Demand 39,720 Dth/Day
Primary Receipt Points

                          Maximum             Daily Scheduling   Scheduling    
  Quantity Point No.   Point Name       (Dth/Day)  
STOW
  STORAGE
WITHDRAWALS   STOW   79,440

 



--------------------------------------------------------------------------------



 



     
 
  Revision No. 0
 
  Control No.   2005-05-27-0002

      Appendix A to Service Agreement No.  85038
 
   
Under Rate Schedule
  SST
 
   
Between (Transporter)
  Columbia Gas Transmission Corporation
 
   
and (Shipper)
  Washington Gas Light Company

Primary Delivery Points

                                                              Minimum          
          Maximum           Delivery     Scheduling   Scheduling Point  
Measuring   Measuring Point   Daily Delivery   Design Daily       Pressure    
Point No.   Name   Point No.   Name   Obligation   Quantity   Aggregate  
Obligation (psig)   Hourly Flowrate                 (Dth/dav) 1/   (Dth/day)1/  
Daily Quantity1/   1/   (Dth/hour)1/  
78-30
  WASHINGTON   78-30       79,440                
 
  GAS-30                            

 



--------------------------------------------------------------------------------



 



     
 
   
 
  Revision No. 0
 
  Control No.   2005-05-27-0002

     
Appendix A to Service Agreement No.
  85038
 
   
Under Rate Schedule
  SST
 
   
Between (Transporter)
  Columbia Gas Transmission Corporation
 
   
and (Shipper)
  Washington Gas Light Company

     
1/
  Application of MDDOs, DDQs, and ADQs and/or minimum pressure and/or hourly
flowrate shall be as follows:
 
   
 
  The following notes apply to all scheduling points on this contract:
 
   
GFN1
  UNLESS STATION SPECIFIC MDDOs ARE SPECIFIED IN A SEPARATE FIRM SERVICE
AGREEMENT BETWEEN TRANSPORTER AND SHIPPER, TRANSPORTER’S AGGREGATE MAXIMUM DAILY
DELIVERY OBLIGATION, UNDER THIS AND ANY OTHER SERVICE AGREEMENT BETWEEN
TRANSPORTER AND SHIPPER, AT THE STATIONS LISTED ABOVE SHALL NOT EXCEED THE MDDO
QUANTITIES SET FORTH ABOVE FOR EACH STATION. ANY STATION SPECIFIC MDDOs IN A
SEPARATE FIRM SERVICE AGREEMENT BETWEEN TRANSPORTER AND SHIPPER OR ANY SHIPPER
SHALL BE ADDITIVE TO THE INDIVIDUAL STATIONS MDDOs SET FORTH ABOVE.

 



--------------------------------------------------------------------------------



 



     
 
   
 
  Revision No. 0
 
  Control No.  2005-05-27-0002

     
Appendix A to Service Agreement No.   85038
 
   
Under Rate Schedule
  SST
 
   
Between (Transporter)
  Columbia Gas Transmission Corporation
 
   
and (Shipper)
  Washington Gas Light Company

The Master list of Interconnects (MLI) as defined in Section 1 of the General
Terms and Conditions of Transporter’s Tariff is incorporated herein by reference
for purposes of listing valid secondary receipt and delivery points.
o Yes þ No (Check applicable blank) Transporter and Shipper have mutually agreed
to a Regulatory Restructuring Reduction Option pursuant to Section 42 of the
General Terms and Conditions of Transporter’s FERC Gas Tariff.
o Yes þ No (Check applicable blank) Shipper has a contractual right of first
refusal equivalent to the right of first refusal set forth from time to time in
Section 4 of the General Terms and Conditions of Transporter’s FERC Gas Tariff.
Service pursuant to this Appendix A, Revision No. 0 shall be effective
November 1, 2005 through March 31, 2011.
o Yes þ No (Check applicable blank) This Appendix A, Revision No. 0 shall cancel
and supersede the Previous Appendix A, Revision No. ____ effective as of
             , 20       , to the Service Agreement referenced above.
þ Yes o No (Check applicable blank) All Gas shall be delivered at existing
points of interconnection within the MDDO’s, and/or ADQ’s, and/or DDQ’s, as
applicable, set forth in Transporter’s currently effective Rate Schedule SST
Appendix A, Revision No. 4 with Shipper, which for such points set forth are
incorporated herein by reference.
With the exception of this Appendix A, Revision No. 0 all other terms and
conditions of said Service Agreement shall remain in full force and effect.

         
 
       
 
  Washington Gas Light Company    
 
       
By:
       
 
       
Name:
       
 
       
Title:
       
 
       
Date:
       
 
       
 
       
 
  Columbia Gas Transmission Corporation    
 
       
By:
       
 
       
Name:
       
 
       
Title:
       
 
       
Date:
       
 
       

 